Citation Nr: 1400451	
Decision Date: 01/07/14    Archive Date: 01/23/14	

DOCKET NO.  08-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2010, the Board awarded an effective date of October 9, 2007, but no earlier, for the award of a 50 percent evaluation for carpal tunnel syndrome of the right hand with elbow ligament damage.  At that same time, the Board awarded an effective date of October 9, 2007, but no earlier, for the award of a 40 percent evaluation for carpal tunnel syndrome of the left hand with elbow ligament damage.  Finally, the Board remanded the issue of entitlement to a total disability rating based upon individual unemployability.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, the appeal as to the issue of entitlement to a total disability rating based upon individual unemployability is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran seeks entitlement to a total disability rating based upon individual unemployability.  In pertinent part, it is contended that her service-connected disabilities, when taken in conjunction with his education and occupational experience, are sufficient to preclude her participation in any form of substantially gainful employment.  

In that regard, service connection is currently in effect for carpal tunnel syndrome of the right hand, with elbow ligament damage, evaluated as 50 percent disabling; carpal tunnel syndrome of the left hand, with elbow ligament damage, evaluated as 40 percent disabling; and for tinnitus, evaluated as 10 percent disabling.  The appellant is also service connected at a noncompensable rate for patellofemoral pain syndrome of each knee, and for a chronic thoracic spine sprain.  The combined evaluation for the Veteran's various service-connected disabilities is 80 percent.  

In the August 2010 remand it was directed that, among other things, the Veteran be afforded a neurological examination by a physician in order to determine the nature and severity of her service-connected upper extremity disabilities, her primary disabling conditions.  While an examination was conducted in January 2011, that study was conducted by a physician's assistant, and not a physician.  A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Moreover, a remand by the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand, either personally, or as head of the Department.  See Stegall v. West, 18 Vet. App. 268, 271 (1998).  Under the circumstances, and given the appellant's contention that her January 2011 VA examination was in some way "inadequate," additional development will be undertaken prior to a final adjudication of the Veteran's claim for a total disability rating based on individual unemployability.  

In light of the aforementioned, the case is once again REMANDED to the AMC/RO for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records dating since June 2011 must be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA neurological examination in order to more accurately determine the nature and severity of her service-connected upper extremity disabilities.  This examination must be conducted by a neurologist.  All appropriate and indicated tests necessary to a thorough evaluation of the Veteran's upper extremity disabilities must be accomplished.  In that regard, the examining neurologist is informed that the Veteran is service connected for carpal tunnel syndrome of each hand with elbow ligament damage.  The neurologist is to report all relevant clinical findings, including whether there is evidence of a lack of use of the upper extremities, to include addressing the nature and extent of any subjective evidence of paralysis.  

The neurologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's service-connected carpal tunnel syndrome of each hand with elbow ligament damage and carpal tunnel syndrome prevents her from obtaining or keeping gainful employment for which her education and occupational experience would otherwise qualify her.  In so doing, the neurologist must distinguish any pathology which is not associated with the Veteran's service-connected carpal tunnel syndrome of each hand with elbow ligament damage.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examining neurologist must specify in this report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AMC/RO should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examining neurologist has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.  

4.  The AMC/RO should then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability.  Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since February 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

